*212The action was originally commenced before Truman M. Smith, Esq. a Justice of the Peace of Kamsey County, by complaint filed December 26th, 1853.The Defendant demurred to the complaint, becauseThe Complaint recites a lease containing a reservation to the lessor of certain rights and privileges therein recited, and because the acts of the Defendant complained of are within the said reservation, and not inconsistent therewith: and because it does not appear that the Defendant is not the grantee of said Dayton, the Plaintiffs’ lessor.And because it does not appear that the acts of the Defendant were not done under a license from, and authorized by, said Dayton.And because the acts complained of are not inconsistent with and do not conflict with the Plaintiffs’ rights under the lease.The Justice sustained the demurrer, and the Plaintiffs refusing to amend their complaint, judgment was rendered against them for costs.The cause was afterwards removed to the District Court by Certiorari, where the judgment of the Justice was reversed with costs.Erom this judgment the defendant appealed to the Supreme Court.[No “Points and authorities” are found with the files, and a judgment of Affirmance was entered by consent of Appelant’s Counsel, without argument.]